EXHIBIT THE UNITS HAVE BEEN PRIVATELY OFFERED AND CANNOT BE TRANSFERRED WITHOUT THE CONSENT OF THE MANAGER AND COMPLIANCE WITH APPLICABLE SECURITIES LAW EXEMPTIONS. ALPHAMETRIX MANAGED FUTURES III LLC LIMITED LIABILITY COMPANY AGREEMENT (Providing for Individual Series of Units of Limited Liability Company Interest) Dated as of October 26, 2009 THESE ARE SPECULATIVE SECURITIES. ALPHAMETRIX, LLC Sponsor ALPHAMETRIX MANAGED FUTURES III LLC (THE “PLATFORM”) WILL ISSUE SEPARATE AND DISTINCT SERIES (“SERIES”) OF UNITS OF LIMITED LIABILITY COMPANY INTEREST (“UNITS”).PURSUANT TO SECTION 18- LIABILITY COMPANY ACT (THE “ACT”), THE DEBTS, LIABILITIES, OBLIGATIONS AND EXPENSES INCURRED, CONTRACTED FOR OR OTHERWISE EXISTING WITH RESPECT TO A PARTICULAR SERIES OF UNITS SHALL BE ENFORCEABLE AGAINST THE ASSETS OF SUCH SERIES ONLY, AND NOT AGAINST THE ASSETS OF THE PLATFORM GENERALLY OR OF ANY OTHER SERIES, AND NONE OF THE DEBTS, LIABILITIES, OBLIGATIONS OR EXPENSES INCURRED, CONTRACTED FOR OR OTHERWISE EXISTING WITH RESPECT TO THE PLATFORM GENERALLY SHALL BE ENFORCEABLE AGAINST THE ASSETS OF ANY SERIES, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN. ONLY U.S. INVESTORS WHICH ARE “ACCREDITED INVESTORS” ARE ELIGIBLE TO INVEST IN THE PLATFORM. ALPHAMETRIX MANAGED FUTURES III LLC LIMITED LIABILITY COMPANY AGREEMENT (Providing for Individual Series of Units of Limited Liability Company Interest) TABLE OF CONTENTS Section Page ARTICLE I ORGANIZATION 1 Section 1.1 Defined Terms; Name; Manager. 1 Section 1.2 Series of Units. 1 Section 1.3 Purposes. 3 Section 1.4 Principal Office; Registered Office; Registered Agent. 3 Section 1.5 Term. 3 Section 1.6 Members. 3 Section 1.7 Definitions. 4 Section 1.8 Rules of Interpretation. 9 ARTICLE II MANAGEMENT 10 Section 2.1 Authority of the Sponsor. 10 Section 2.2 Sponsor’s Determinations. 11 Section 2.3 Brokerage and Interest Income Arrangements. 12 Section 2.4 Other Activities. 12 Section 2.5 Permitted Transactions. 12 Section 2.6 Sponsor Parties’ Standard of Liability and Indemnity. 13 Section 2.7 Trading Advisors’ Standard of Liability and Indemnification. 14 Section 2.8 Capital Contributions and Redemptions by the Sponsor; Withdrawal and Substitution of the Sponsor; Mergers or Acquisitions. 15 Section 2.9 Sponsor’s Fees. 15 Section 2.10 Service Provider Fees. 16 ARTICLE III CAPITAL ACCOUNTS; UNITS; FINANCIAL AND TAX ALLOCATIONS 16 Section 3.1 Admission of Additional Members; Capital Contributions. 16 Section 3.2 Limited Liability of Members. 17 Section 3.3 Capital Accounts and General Financial Allocations. 18 Section 3.4 Allocation Principles Regarding the Series. 18 Section 3.5 Tax Allocations. 19 Section 3.6 Consistent Tax Reporting. 20 Section 3.7 “Tax Matters Partner.” 20 Section 3.8 Determination of Net Asset Value. 21 Section 3.9 Use of Estimates and Trading Advisor Estimates. 22 -i- TABLE OF CONTENTS (cont.) Section Page Section 3.10 Prior Period Adjustments. 22 Section 3.11 Reserves. 23 Section 3.12 Manner of Effecting Non-Pro Rata Allocations. 24 ARTICLE IV REDEMPTIONS AND EXCHANGES 24 Section 4.1 Redemptions. 24 Section 4.2 Distributions. 25 Section 4.3 Transfers. 25 Section 4.4 Effective Date of Redemptions and Distributions. 25 Section 4.5 Payment of Redemption and Distribution Proceeds. 25 Section 4.6 Exchanges 26 ARTICLE V DISSOLUTION; REMOVAL OF SPONSOR 27 Section 5.1 Dissolution. 27 Section 5.2 Payment of Dissolution Proceeds. 29 Section 5.3 Removal of the Sponsor. 29 ARTICLE VI PLATFORM EXPENSES 29 Section 6.1 Platform Expenses. 29 ARTICLE VII BOOKS OF ACCOUNT; REPORTS 30 Section 7.1 Books of Account. 30 Section 7.2 Reports. 30 ARTICLE VIII MISCELLANEOUS 31 Section 8.1 Binding Effect; Creditors. 31 Section 8.2 Notices; Consents. 31 Section 8.3 Counterparts; Facsimiles; Power of Attorney. 32 Section 8.4 Entire Agreement. 32 Section 8.5 Amendment. 33 Section 8.6 Consent of the Members. 33 Section 8.7 Waivers. 34 Section 8.8 No Partition. 34 Section 8.9 Meetings. 34 Section 8.10 Power of Attorney. 35 Section 8.11 Voting Rights. 35 Section 8.12 Voluntary Limitation on a Member’s Series Percentage. 36 Section 8.13 Further Information and Documents. 36 Section 8.14 GOVERNING LAW; DISPUTE RESOLUTION. 36 Section 8.15 Matters Not Provided For; Compliance with Law. 38 -ii- TABLE OF CONTENTS (cont.) Section Page Section 8.16 Severability. 39 Section 8.17 Indirect Action. 39 Section 8.18 Survival. 39 Section 8.19 Confidentiality; Tax Confidentiality. 39 Section 8.20 No Waiver of Federal or State Securities Law Claims. 40 Section 8.21 Investment in Accordance with Law. 41 -iii- LIMITED LIABILITY COMPANY AGREEMENT OF ALPHAMETRIX MANAGED FUTURES III LLC Limited Liability Company Agreement (“Agreement”) dated as of October 26, 2009, of AlphaMetrix Managed Futures III LLC(the “Platform”): ARTICLE I ORGANIZATION Section 1.1Defined Terms; Name; Manager. (a)Defined terms are used with the meanings set forth in Section 1.7. (b)The Platform shall do business under the name of “AlphaMetrix Managed Futures III LLC.” (c)AlphaMetrix, LLC shall act as the manager of the Platform within the meaning of Section 18-401 of the Act. (d)The Sponsor may change the name of the Platform from time to time, promptly notifying the Members of any such change. Section 1.2Series of Units. (a) (i)As contemplated by Section 18-215(b) of the Act, the Platform shall establish separate Series, each of which shall invest substantially all of its capital, directly or indirectly, in: (i) in the case of a single advisor Series, a Trading Fund engaged directly or indirectly in Futures Interest trading, (ii) a Trading Fund that is an already existing fund; or (iii) in the case of a multi-advisor Series, one or more funds engaged directly or indirectly in Futures Interest trading. (ii) Each Trading Fund shall be a separate legal entity, owned by a different Series (unless an already existing fund), managed by a Trading Advisor and trading through its individual trading accounts. (iii) In addition to the fact that each Trading Fund will be a separate legal entity, not liable for the obligations of any other Trading Fund, no Series shall be liable for the debts or obligations of any other Series or for the debts or obligations of the Platform as a whole (except as provided herein). (iv) Each Series, other than a multi-advisor Series, shall trade exclusively through its Trading Fund, and the capital of the Trading Funds will in no event be commingled. -1- (v) Each Series shall produce a separate Schedule K-1 (or other relevant tax schedule) for the Members participating in such Series with respect to each Fiscal Year.For federal income tax purposes, each Series shall be treated as a separate business entity and shall be accounted for as if it were a separate partnership. (b) (i)The terms of each Series shall be as set forth in this Agreement, and the distinguishing terms of each Series shall be as set forth in the Separate Series Agreement, substantially in the form of Exhibit A attached hereto (with such changes therein as the Sponsor may determine).A different Series shall be established for each Trading Fund in which Members can invest through the Platform. (ii)For all purposes of the Act, this Agreement, together with each Separate Series Agreement, constitutes the “limited liability company agreement” of the Platform within the meaning of the Act. (iii)A Separate Series Agreement or counterpart signature page thereto shall be executed by or on behalf of the Platform by the Sponsor at the time that each Series is issued.The terms and provisions of a Separate Series Agreement may have the effect of altering, supplementing or amending the terms and provisions hereof with respect to the Series created thereby, without compliance with the amendment provisions of Section 8.5 or the consent requirements of Section 8.6, provided that no such Separate Series Agreement may materially adversely affect any outstanding Series. (c)Each of the Series shall operate to the extent practicable, as if it were a separate limited liability company.Accordingly, references to the Platform herein shall, unless and only to the extent the context otherwise requires, be interpreted to refer to each individual Series severally. (d)Each Series shall bear all or certain expenses of its operations as described in the Memorandum.Any operating expenses that the Sponsor determines to be attributable to the Platform as a whole shall be allocated among the different Series pro rata in accordance with the Net Asset Value of each Series at the time such expenses are accrued or paid.The organizational costs of the Platform shall be advanced by the Sponsor and billed to the Platform and allocated among the Series when and as the Sponsor may determine. (e)No Member shall be personally liable for the debts of any Series beyond the amount contributed by such Member to the capital of such Series.Furthermore, under the Act, no Member of the Platform shall be obligated personally for any debt, obligation or liability of the Platform solely by reason of being a Member; provided however, that a Member will be liable for acts or events not engaged in solely by reason of being or acting as a Member. (f)The Sponsor may establish and designate multiple classes or sub-series of limited liability company interests (“Interests”) within any Series that may differ in terms of (including, without limitation) permitted subscription dates, redemption dates, redemption notice periods, minimum aggregate subscription amounts, investor eligibility requirements, legal restrictions and in other respects.The terms with respect to each such class or sub-series shall be as provided in the confidential disclosure document for such Series.The fact that, for purposes of convenience, -2- Interests issued by a Series shall be designated as being Interests of different “classes” shall in no respect imply that these Interests constitute different classes of equity interests as opposed to simply being subject to different fees and/or liquidity terms. Section 1.3Purposes. (a)The Platform shall permit the several Members to select the Series or combinations of Series in which to invest and to Exchange Units of the different Series. (b)(i)The Sponsor shall have no investment discretion over any capital invested in the Platform or, through the Platform, in the Trading Fund.However, each Member will have sole investment discretion, subject to the restrictions set forth herein, over the Series (and Trading Funds) in which such Member invests. (ii)The Sponsor shall select the Series (and Trading Funds) to be made available through the Platform, and will monitor such Series (and Trading Funds), as described in the Memorandum. (iii)The interest income earned on the capital of each Trading Fund will be paid by the Clearing Broker to the Trading Fund’s commodity brokerage account.Any Reserve Assets held by a Series will be invested by the Sponsor in bank accounts or short-term U.S. government securities. (iv)The Sponsor is currently registered as an “investment adviser” under the Advisers Act, but is not providing investment advice to any Series. Section 1.4Principal Office; Registered Office; Registered Agent. The principal office of the Platform shall be at 181 West Madison, 34th Floor, Chicago, Illinois 60602 or at any other location as the Sponsor may designate.The registered office of the Platform shall be at such location, and its registered agent for service of process shall be such entity, as is set forth in the Certificate of Formation.The Sponsor may change the principal office, the registered office and/or the registered agent of the Platform from time to time, promptly notifying the Members of any such change. Section 1.5Term. The term of the Platform shall continue until the Platform is dissolved and wound up as provided in Section Section 1.6Members. The Members (other than the Sponsor, as applicable), in their capacity as such, shall have only the powers specifically enumerated in this Agreement — which, for the avoidance of doubt, shall include each Member’s selecting the Series or combination of Series in which such Member shall invest from time to time — and shall have no control over the business or operations of the Platform, and no power to bind the Platform. -3- Section 1.7Definitions. For the purposes of this Agreement, the following terms— and, as appropriate, derivatives of such terms— shall have the meanings set forth below, unless and only to the extent that the context otherwise requires: “Accounting Date” shall mean: (a) the last day of a calendar month; (b) an Effective Date; (c) the day on which a Series dissolves pursuant to Article V; (d)the day as of which a Series’ final liquidating Distribution is made following such Series’ dissolution; and (e) any other day which the Sponsor may designate; provided, that in the case of each Series, the Accounting Dates for such Series shall correspond to the Accounting Dates of the Trading Fund in which such Series invests, directly or indirectly,substantially all of its capital. “Accounting Period” shall mean the period beginning immediately after an Accounting Date and ending as of the next Accounting Date. “Act” shall mean the Delaware Limited Liability Company Act. “Administrator” shall be the party determined by the Sponsor in accordance with this Agreement.The Sponsor reserves the right to change the Administrator at any time to any other entity, including to Affiliates of the Sponsor, and the Administrator itself may merge with or acquire other administrative services businesses while continuing to act in such capacity for the Platform. “Advisers Act” shall mean the Investment Advisers Act of 1940. “Affiliate” of a Person shall mean a Person controlling, controlled by or under common control with, that Person, either directly or indirectly through one or more intermediaries; provided, that Sponsor clients shall not be deemed to constitute Affiliates of the Sponsor or any Sponsor Party solely by virtue of the fact that they are Sponsor clients. “Agreement” shall mean this Limited Liability Company Agreement. “Bankruptcy” shall mean, with respect to any Person, an adjudication that such Person is bankrupt or insolvent, such Person’s admission of its inability to pay its debts as they mature, such Person’s making a general assignment for the benefit of creditors, such Person’s filing a petition in bankruptcy or a petition for relief under any section of the United States Bankruptcy Code or any other bankruptcy or insolvency statute, or the filing against such Person of any such petition which is not discharged within 60 days thereafter. “Capital Account” shall mean the capital account established for each Unit maintained on the books of the Platform in accordance with this Agreement. “Capital Contribution” shall mean the amount contributed to the Platform and a given Series, net of any costs or charges imposed on such Capital Contribution, as set forth in the books and records of the Platform. -4- “Certificate of Formation” shall mean the Certificate of Formation of the Platform or of any Intermediate Fund or Trading Fund, as the case may be, as filed with the Secretary of State of the State of Delaware or such other governmental entity as required and as amended from time to time. “Clearing Broker” shall mean any Person as may be selected by the Sponsor to act as the clearing broker for any of the Trading Funds. “Code” shall mean the Internal Revenue Code of 1986. “Distribution” shall mean cash and/or Futures Interests distributed to one or more Members from the separate Series by the Sponsor without such Member(s)’ request. “Effective Date” shall mean the date that a Capital Contribution, a Redemption or a Distribution, as the case may be, is effective with respect to a Series.In general, the Capital Account(s) of the Units held by the respective Members, and number of Units held, in such Series will be adjusted as of each Effective Date, irrespective of when the proceeds of such Capital Contribution, Redemption or Distribution are contributed by the Member or paid out by a Series, as applicable. “Exchange” shall mean the ability of the Members to exchange Units of one Series for Units of another Series, if available, generally as of the end of each calendar month.All references in this Agreement to “Redemption” shall include an Exchange from the Series from which Units are Exchanged, and all references in this Agreement to “Capital Contribution” shall include an Exchange into the Series into which Units are Exchanged, unless the context requires otherwise. “ERISA” shall mean the Employee Retirement Income Security Act of 1974. “Facsimile.”See Section “Financial Advisor.”See Section 8.21. “Fiscal Year” shall mean the calendar year, unless the Sponsor elects a different fiscal year. “Futures Interests” shall mean forward contracts (including, for the avoidance of doubt, London Metal Exchange and foreign exchange forwards), futures contracts for commodities, financial instruments and currencies, rights pertaining thereto and options or other derivatives thereon or on physical commodities. “Impermissible Event” shall mean an event that would cause the Platform or any Series:(i) to be treated as an association taxable as a corporation for income tax purposes; (ii) to be considered to hold “plan assets” within the meaning of ERISA; (iii) to engage in a “prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of the Code; or (iv) to violate any Law or contractual provision. “Indemnified Party.”See Section 2.6(a). -5- “Interests.”See Section 1.2(f). “Intermediate Fund” shall mean the wholly-owned subsidiary of each Series, if any, or fund through which such Series invests in a Trading Fund. “Law” shall mean any law, regulation (proposed, temporary or final), administrative rule or procedure, self-regulatory organization rule or interpretation, or exchange rule or procedure binding upon, or which the Sponsor reasonably determines may be binding upon (in each case, as applicable in light of the context), any Member, any Sponsor Party, any Series, any Intermediate Fund, any Trading Fund, the Platform as a whole or any Affiliate of any of the foregoing or to which any of their property is subject. “Management Fee” shall mean the advisory compensation paid by a Trading Fund to either the Trading Advisor of such Trading Fund or the Sponsor of the Series who will pay the Trading Advisor and is expected to equal a percentage of such Trading Fund’s assets. “Member” shall mean a member of the Platform, including the Sponsor if the Sponsor so determines. “Memorandum” shall mean the Confidential Disclosure Document of the Platform, as may be amended or supplemented from time to time. “Net Asset Value” of each series or Capital Account as of any date shall mean the value of such series or Capital Account, less (a) all liabilities, costs and expenses accrued or payable of every kind and nature including accrued Sponsor’s Fees (if any) and Service Provider Fees (if any) and (b) all Reserves.Each Member acknowledges and agrees that the Sponsor or its appointee may rely on the Trading Advisors’ estimates of the Net Asset Values of the Series’ respective investments in the respective Trading Funds in determining the Sponsor’s Fees (if any) and Service Provider Fee (if any). “Net Income” shall mean, with respect to any given Accounting Period, the increase in the Net Asset Value of each Series from the beginning to the end of such Accounting Period (for the avoidance of doubt, after reflecting all fees accrued and paid by the applicable Trading Fund). “Net Loss” shall mean, with respect to any given Accounting Period, the decrease in the Net Asset Value of each Series from the beginning to the end of such Accounting Period (for the avoidance of doubt, after reflecting all fees accrued and paid by the applicable Trading Fund). “Parties.”See Section 8.14(c). “Permitted Confidants.”See Section 8.19(b). “Person” shall mean any individual, partnership, limited liability company, joint venture, corporation, trust, unincorporated organization, government (or any agency or political subdivision thereof) or other entity, whether or not having legal personality. “Plan.”See Section -6- “Plan Fiduciary.”See Section 8.21. “Platform” shall mean AlphaMetrix Managed Futures III LLC, the Delaware series limited liability company the governance of which is provided for by this Agreement.References to the Platform herein shall, unless and only to the extent the context otherwise requires, be interpreted to refer to each individual Series severally. “Prior Period Adjustment” shall mean any item or items of expense, loss, tax, income or gain incurred or accrued during one Accounting Period which arises from claims, events or transactions relating to a prior Accounting Period, including all costs of prosecuting, defending, investigating, settling or otherwise dealing with any of the foregoing, such item or items to be accounted for pursuant to Section “Prior Period Member.”See Section 3.10(a). “Redeem” shall mean effecting a Redemption. “Redemption” shall mean the repurchase by a Series, at the request of a Member, of one or more of such Member’s Units net of any costs or charges imposed.“Redemption,” when used as an adjective, means attributable to or pertaining to a Redemption. “Reserve Assets” shall mean the assets of each Series not invested directly or indirectly in a Trading Fund. “Reserves” shall mean reserves (funded or unfunded) established by the Sponsor pursuant to Section 3.11.Different Reserves may be established for different Series.For the avoidance of doubt, any amounts paid out to a Member shall in all cases be reduced by any Reserves allocable to the Capital Account(s) of the Units held by such Members. “Selling Agent” shall mean such selling agents as shall be duly appointed by the Sponsor from time to time to market and sell the Units. “Separate Series Agreement” shall mean the separate agreement establishing the distinguishing terms of each Series substantially in the form of Exhibit A attached hereto. “Series” shall mean a designated series of Units of limited liability company interest in the Platform established in accordance with this Agreement and pursuant to Section 18-215 of the Act, having separate rights, powers and/or duties with respect to specified property or obligations (including such Series’ investment in its underlying Intermediate Fund (if applicable) and Trading Fund).The Platform will issue separate and distinct Series.Pursuant to Section 18-215 of the Act, the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular Series shall be enforceable against the assets of such Series only, and not against the assets of the Platform generally or of any other Series, and none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the Platform generally shall be enforceable against the assets of any Series, except to the extent expressly provided herein. -7- “Series Percentage” shall mean, with respect to each Member for each Accounting Period, in the case of each Series a percentage equal to the fraction the numerator of which is the aggregate balance in the Capital Account(s) of the Units in such Series held by such Member and the denominator of which is the aggregate balance of all Capital Accounts of the Units of such Series, in each case as of the first day of such Accounting Period.The aggregate of all Members’ Series Percentages in each Series shall at all times equal 100%. “Service Provider Fees” shall mean the percentage of assets fees payable to the Sponsor for certain on-going offering and operational costs as disclosed in the Memorandum. “Sponsor” shall mean AlphaMetrix, LLC, a Delaware limited liability company, and/or any other Person that is admitted as a manager of the Platform after the date hereof. “Sponsor Party” shall mean (a) the Sponsor, (b) any Affiliate of the Sponsor and (c) any owner, principal, director, officer or employee of any of the foregoing. “Sponsor’s Fees” shall mean the percentage of assets fees payable to the Sponsor from each Series as provided inthe Memorandum . “Subscription Agreement” shall mean a written agreement or instrument in form and substance acceptable to the Sponsor whereby each Member (other than the Sponsor), subscribes for or otherwise acquires a Unit or Units.All Subscription Agreements once submitted are irrevocable but are subject to acceptance by the Sponsor. “Tax Items” shall mean items of income, gain, loss, expense, deduction and credit determined for income tax reporting purposes. “Tax Matters
